DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 20-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peddle et al. (US Patent No. 9941007), hereinafter referred to as Peddle
Referring to claim 20, Peddle discloses a method, comprising: receiving, from a host device (commands received from the CPU...read command, col. 13, lines 25-45; host...CPU, claim 1) and at a controller for non-volatile memory (memory controller within flash memory modules, fig. 2-3) within a package (Solid State Drive, fig.1 and fig. 3), a write command indicating an address (virtual memory address (such as a logical record)...write commands; col. 11, 30-45) for data stored in volatile memory (data in the DRAM logical flash is organized by logical record; col. 9, lines 20-25), wherein the non-volatile memory is included in a first die (NAND flash die, fig. 3)  within the package and the volatile memory is included in a second die (DRAM...packed onto a die, col. 8, lines 55-60, fig. 3) within the package, wherein the controller for the non-volatile memory is coupled with the host device via a first interface (Interface, fig. 3; see NOTE in rejection of claim 13 regarding the language "coupled with”); transferring,  from a controller for the volatile memory (logical Flash Controller, fig. 3),in response to the write command and via a channel (Internal High Speed Bus, fig. 1 and fig. 3) included within the package, the data corresponding to the indicated address from the volatile memory in the second die to the controller for the non-volatile memory (memory controller may translate a virtual memory address (such as a logical record) from an external system to a physical address on one or more flash memory devices...memory controller may translate write requests into an appropriate sequence of block erase, address select, and write commands to store data on a flash memory device; col. 11, lines 30-45), wherein the controller for the volatile memory is coupled with the host device via a second interface (logical flash controller sets up the SATA DMA and manages the transfer of the data into the DRAM logical flash...This allows the DRAM logical flash to interface with the SATA bus, col. 8, lines 15-20; commands received from the CPU, col. 13, lines 25-45; sent by the CPU over the SATA interface, col. 17, lines 25-30; host...CPU, claim 1); and writing, based at least in part on the transferring, the data to the non-volatile memory in the first die (logical flash controller tracks the changes to the data and consolidates the file so that it is always ready to be written to the NAND flash devices in a single write (step 640). If a new file is received from the CPU and it is an update to that a file that current exists in the DRAM logical flash, all of the logical records associated with the new file are written to a new location in the DRAM logical flash and the new file is written...Changes to the data stored in the DRAM logical flash can be designated using a “dirty bit.”...If the data has been changed while it is in DRAM logical flash this indicated by the dirty bit and the data is written to the non-volatile flash memory before power down of the system; col. 20, lines 40-67).

As to claim 21, Peddle discloses reading the data from the volatile memory in the second die based at least in part on the write command and the address (logical flash controller tracks the changes to the data and consolidates the file so that it is always ready to be written to the NAND flash devices in a single write (step 640). If a new file is received from the CPU and it is an update to that a file that current exists in the DRAM logical flash, all of the logical records associated with the new file are written to a new location in the DRAM logical flash and the new file is written...Changes to the data stored in the DRAM logical flash can be designated using a “dirty bit.”...If the data has been changed while it is in DRAM logical flash this indicated by the dirty bit and the data is written to the non-volatile flash memory before power down of the system; col. 20, lines 40-67).

As to claim 22, Peddle discloses the address comprises a logical address or a physical address associated with the data stored in the volatile memory in the second die (data in the DRAM logical flash is organized by logical record; col. 9, lines 20-25; virtual memory address (such as a logical record), col. 11, 30-45).

As to claim 23, Peddle discloses the write command further indicates a logical address (virtual memory address (such as a logical record)...write commands; col. 11, 30-45) associated with the non-volatile memory in the first die, and wherein writing the data comprises: writing the data to the non-volatile memory in the first die based at least in part on the logical address (memory controller may translate a virtual memory address (such as a logical record) from an external system to a physical address on one or more flash memory devices; col. 11, lines 30-35).

As to claim 24, Peddle discloses wherein the transferring is between the controller for the volatile memory and the controller for the non-volatile memory (requested data...flash controllers configure their individual DMAs to make the transfer the data from the NAND flash die to the internal bus (step 620). The logical flash controller configures the bus DMA to receive the data and transfer it into the DRAM logical flash; col. 20, lines 20-40).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 11-13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Peddle et al. (US Patent No. 9941007), hereinafter referred to as Peddle
Referring to claim 1, Peddle discloses an apparatus (fig. 1), comprising: a first die (NAND flash die, fig. 3) within a package (Solid State Drive, fig.1 and fig. 3) and comprising non-volatile memory (NAND flash, fig. 3); a second die within the package and comprising volatile memory (DRAM...packed onto a die, col. 8, lines 55-60, fig. 3); a controller for the non-volatile memory (memory controller within flash memory modules, fig. 2-3), the controller for the non-volatile memory within the package and coupled with the non-volatile memory (memory controller within flash memory modules, fig. 2-3); a controller for the volatile memory (logical Flash Controller, fig. 3); a first interface (Interface, fig. 3) operable to couple the controller for the non-volatile memory with the host device (NOTE: as the host originates the commands/data transfers and the flash die is the endpoint of the commands/data transfers, the depicted Interface is “operable to couple” the originator and destination of the commands/data transfers), a second interface operable to couple the controller for the volatile memory (logical flash controller sets up the SATA DMA and manages the transfer of the data into the DRAM logical flash...This allows the DRAM logical flash to interface with the SATA bus; col. 8, lines 15-20) with the host device (commands received from the CPU, col. 13, lines 25-45; sent by the CPU over the SATA interface, col. 17, lines 25-30; host...CPU, claim 1); and a channel (Internal High Speed Bus, fig. 1 and fig. 3) within the package and configured to carry data between the controller for the non-volatile memory and the volatile memory in the second die (col. 10, lines 25-40), wherein the controller for the non-volatile memory is operable to: read, in response to a read command from the host device (commands received from the CPU...read command, col. 13, lines 25-45; host...CPU, claim 1), first data from the non-volatile memory in the first die; and transfer, via the channel within the package, the first data to the volatile memory in the second die based at least in part on the reading (requested data...flash controllers configure their individual DMAs to make the transfer the data from the NAND flash die to the internal bus (step 620). The logical flash controller configures the bus DMA to receive the data and transfer it into the DRAM logical flash; col. 20, lines 20-40).
While Peddle depicts the controller for the volatile memory within the same block of fig. 3, Peddle is silent regarding the specific hardware architecture. Therefore, Peddle does not appear to disclose the block of fig. 3 is an individual die containing each element, such that “controller for the volatile memory included in the second die” would be explicitly or implicitly taught.
However, in view of the depiction of fig. 3 and the anticipation of employing die architecture in other elements of the system, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to implement the elements of the DRAM Logical Flash as a semiconductor die because die architecture is a common industry standard with wide application and known advantages. 
The suggestion/motivation for doing so would have been one of ordinary skill in the art would know to use semiconductor dies in the hardware implementation since they can be mass produced efficiently and take up a very small footprint, being able to embody a whole electronic system on a chip.

As to claims 2 and 18, Peddle discloses wherein the channel is configured to carry data between the controller for the non-volatile memory and the controller for the volatile memory (requested data...flash controllers configure their individual DMAs to make the transfer the data from the NAND flash die to the internal bus (step 620). The logical flash controller configures the bus DMA to receive the data and transfer it into the DRAM logical flash; col. 20, lines 20-40).

As to claim 3, Peddle a third die within the package, wherein the controller for the non-volatile memory is included in the third die (memory controller may be implemented as a semiconductor chip separate and distinct from the flash memory; col. 11, lines 15-20).

As to claim 6, Peddle discloses a portion of the volatile memory in the second die comprises a dedicated cache for the controller for the non-volatile memory (DRAM logical flash is used to store data that is frequently accessed. This insulates the flash memory devices in the SSD from excessive write cycles, col. 17, lines 55-60; NOTE: col. 24, lines 35-36 state “DRAM logical flash is not a cache and does not function as cache”, however this is in reference to the CPU, and the claimed cache is in relation to the controller of the non-volatile memory. The broadest definition of cache in computer science is a place to temporarily store information, and as the DRAM operates to temporarily store data retrieved from and for the flash memory module, the DRAM meets the bounds of the claimed “a dedicated cache for the controller for the non-volatile memory”).

As to claim 7, Peddle discloses a second portion of the volatile memory in the second die (bank of...DRAM, col. 7, lines 9-10; fig. 3 individual portions of DRAM) is operable to be accessed by the controller for the non- volatile memory (requested data...flash controllers configure their individual DMAs to make the transfer the data from the NAND flash die to the internal bus (step 620). The logical flash controller configures the bus DMA to receive the data and transfer it into the DRAM logical flash; col. 20, lines 20-40) and by the host device (transferred from the CPU, through the DRAM logical flash, col. 10, lines 35-40; host...CPU, claim 1).

As to claim 11, Peddle discloses the non-volatile memory in the first die comprises not-and (NAND) memory (NAND flash die, fig. 3); and the volatile memory in the second die comprises dynamic random access memory (DRAM) (DRAM, fig. 3).

As to claim 12, while Peddle discloses the first die and the second die, and depicts them as blocks within a single block in fig. 1 and fig. 3, Peddle is silent regarding the specific hardware architecture anticipated by the encompassing block.  Therefore, Peddle does not appear to explicitly disclose both dies coupled with a same substrate.
However, in view of the depictions of fig. 1 and fig. 3 and the anticipation of the semiconductor hardware, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to implement the separate dies on a single semiconductor substrate because substrate packaging architecture is a common industry standard with wide application and known advantages. 
The suggestion/motivation for doing so would have been one of ordinary skill in the art would know to use substrate packaging in the hardware implementation since they can be mass produced efficiently and take up a very small footprint, being able to embody a whole electronic system.
Referring to claim 13, Peddle discloses a method, comprising: receiving, from a host device (commands received from the CPU, col. 13, lines 25-45; host...CPU, claim 1) and at a controller for non-volatile memory (memory controller within flash memory modules, fig. 2-3) within a package (Solid State Drive, fig.1 and fig. 3), a read command (commands received from the CPU...read command, col. 13, lines 25-45) for data stored in the non-volatile memory, the non-volatile memory included in a first die (NAND flash die, fig. 3) within the package, wherein the controller for the non-volatile memory is coupled with the host device via a first interface (Interface, fig. 3; NOTE: Regarding language such as "coupled with” and "connected to", in Bradford Co. v. Conteyor North America, Inc., 2010 U.S. App. LEXIS 8869 (Fed. Cir. April 29, 2010) the Federal Circuit construed the claim terms "coupled to."  The U.S. District Court had granted summary judgment of noninfringement to defendant Conteyer NA relying on its claim construction that "coupled to" required a direct connection between two recited claim elements.  However, the Federal Circuit reversed the district court's claim construction, holding “that the term should be construed broadly so as to allow an indirect attachment" Id. at 1270 and "the doctrine of claim differentiation supports a reading that allows an indirect coupling” Id. at 1271.); reading, by the controller for the non-volatile memory and in response to the read command, the data from the non-volatile memory in the first die (col. 10, lines 25-40); transferring, to a controller for volatile memory (logical Flash Controller, fig. 3) within the package, after the reading and via a channel (Internal High Speed Bus, fig. 1 and fig. 3) included within the package, the data from the controller for the non-volatile, wherein the controller for the volatile memory is coupled with the host device via a second interface (logical flash controller sets up the SATA DMA and manages the transfer of the data into the DRAM logical flash...This allows the DRAM logical flash to interface with the SATA bus, col. 8, lines 15-20; commands received from the CPU, col. 13, lines 25-45; sent by the CPU over the SATA interface, col. 17, lines 25-30; host...CPU, claim 1; see NOTE above regarding “coupled with” language); and storing, based at least in part on the transferring, the data in the volatile memory (requested data...flash controllers configure their individual DMAs to make the transfer the data from the NAND flash die to the internal bus (step 620). The logical flash controller configures the bus DMA to receive the data and transfer it into the DRAM logical flash; col. 20, lines 20-40) in the second die (DRAM...packed onto a die, col. 8, lines 55-60, fig. 3).
While Peddle depicts the controller for the volatile memory within the same block of fig. 3, Peddle is silent regarding the specific hardware architecture. Therefore, Peddle does not appear to disclose the block of fig. 3 is an individual die containing each element, such that “controller for the volatile memory included in the second die” would be explicitly or implicitly taught.
However, in view of the depiction of fig. 3 and the anticipation of employing die architecture in other elements of the system, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to implement the elements of the DRAM Logical Flash as a semiconductor die because die architecture is a common industry standard with wide application and known advantages. 
The suggestion/motivation for doing so would have been one of ordinary skill in the art would know to use semiconductor dies in the hardware implementation since they can be mass produced efficiently and take up a very small footprint, being able to embody a whole electronic system on a chip.
Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Peddle in view of Jo et al. (US Pub. No. 2009/0046533), hereinafter referred to as Jo.
As to claim 4, Peddle discloses wherein the controller for the non-volatile memory is further operable to: receive, via the first interface, the read command from the host device (commands received from the CPU...read command, col. 13, lines 25-45; host...CPU, claim 1) for the first data stored in the non-volatile memory in the first die, the read command indicating a first address associated with the non-volatile memory in the first die (memory controller may translate a virtual memory address (such as a logical record) from an external system to a physical address on one or more flash memory devices; col. 11, lines 30-35), wherein the controller for the non-volatile memory is operable to read the first data from the non-volatile memory in the first die based at least in part on the first address and transmit, via the channel within the package, to the second die.
While Peddle teaches addressing and transferring data between the volatile and non-volatile memories, Peddle does not appear to disclose a read command indicating both the first address to read from and a second address associated with the volatile memory in the second die, and transmitting an indication of the second address to the second die.
However, Jo discloses a read command indicating both the first address to read from and a second address associated with the volatile memory in the second die (local transfer information includes a local transfer command, source and target addresses; [0034]), and transmitting an indication of the second address to the second die (During the local transfer operation mode, the NAND flash memory chip 620 or 720 (refer to FIG. 6 or 7) controls the DRAM chip 630 or 730. In other words, address and control pins of the DRAM chip 630 or 730 are driven by the NAND flash memory chip, [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Peddle and Jo before him or her, to modify the data transfer of Peddle to include the local transfer information of Jo in because the configuration would provide local control of data transfers.
The suggestion/motivation for doing so would have been to improve efficiency and speed of data transfers within the system (Jo: [0007]).
Therefore, it would have been obvious to combine Peddle and Jo to obtain the invention as specified in the instant claim.

As to claim 5, Peddle discloses wherein the controller for the non-volatile memory is further operable to: receive, via the first interface, a write command from the host device for second data stored in the volatile memory in the second die (CPU sends a write command, col. 16, lines 60-65; host...CPU, claim 1; a new file is received from the CPU and it is an update to that a file that current exists in the DRAM logical flash, col. 20, lines 45-50), the write command indicating a first address associated with the volatile memory in the second die (data in the DRAM logical flash is organized by logical record, col. 9, lines 20-25; virtual memory address (such as a logical record)...write commands, col. 11, 30-45); obtain, via the channel within the package, the second data from the volatile memory in the second die (transfer of data from the DRAM logical flash to the NAND flash memory, col. 18, lines 19-20) based at least in part on the first address (writing...to the SSD using logical records; col. 16, lines 5-10); and write the second data to the non-volatile memory in the first die (write the data from the DRAM logical flash to the flash memory devices; col. 18, lines 20-25).
While Peddle teaches volatile and non-volatile memory addressing and transferring data between the volatile and non-volatile memories based on the addressing, Peddle does not appear to disclose a command indicating both the first address and a second address associated with the non-volatile memory in the first die, in which the write is based at least in part on.
However, Jo discloses a command indicating both a first address and a second address associated with the volatile memory in the second die, in which the write is based at least in part on (local transfer information includes a local transfer command, source and target addresses; [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Peddle and Jo before him or her, to modify the data transfer of Peddle to include the local transfer information of Jo in because the configuration would provide local control of data transfers.
The suggestion/motivation for doing so would have been to improve efficiency and speed of data transfers within the system (Jo: [0007]).
Therefore, it would have been obvious to combine Peddle and Jo to obtain the invention as specified in the instant claim.

As to claim 14, Peddle discloses the read command indicates a first address associated with the non-volatile memory in the first die (memory controller may translate a virtual memory address (such as a logical record) from an external system to a physical address on one or more flash memory devices, col. 11, lines 30-35; commands received from the CPU...read command, col. 13, lines 25-45).
While Peddle teaches volatile and non-volatile memory addressing and transferring data between the volatile and non-volatile memories, Peddle does not appear to disclose a read command indicating both the first address to read from and a second address associated with the volatile memory in the second die.
However, Jo discloses a command indicating both the first address to read from and a second address associated with the volatile memory in the second die (local transfer information includes a local transfer command, source and target addresses; [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Peddle and Jo before him or her, to modify the data transfer of Peddle to include the local transfer information of Jo in because the configuration would provide local control of data transfers.
The suggestion/motivation for doing so would have been to improve efficiency and speed of data transfers within the system (Jo: [0007]).
Therefore, it would have been obvious to combine Peddle and Jo to obtain the invention as specified in the instant claim.

As to claim 15, the combination of Peddle in view of Jo discloses the reading comprises: reading the data from the non-volatile memory in the first die based at least in part on the first address; and the storing comprises: storing the data in the volatile memory in the second die based at least in part on the second address (Jo: local transfer information includes a local transfer command, source and target addresses; [0034]).  The suggestion/motivation to combine remains as indicated above.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Peddle in view of Cheng et al. (US Pub. No. 2020/0328180), hereinafter referred to as Cheng.
As to claim 8, Peddle discloses the controller for the non-volatile memory is further operable to: determine mapping information that relates logical addresses for data stored in the non-volatile memory in the first die to physical addresses for the non-volatile memory in the first die (memory controller may translate a virtual memory address (such as a logical record) from an external system to a physical address on one or more flash memory devices; col. 11, lines 30-35; col. 13, line 65 to col. 14, line 1), and wherein the volatile memory in the second die is operable to store the mapping information (DRAM logical flash are written...with logical record to physical location mapping and file management; col. 24, lines 35-40).
While Peddle discloses transmit, via the channel within the package, information to the volatile memory in the second die, wherein the volatile memory in the second die is operable to store the information (controllers configure their individual DMAs to make the transfer the data from the NAND flash die to the internal bus (step 620). The logical flash controller configures the bus DMA to receive the data and transfer it into the DRAM logical flash; col. 20, lines 20-40), Peddle does not appear to explicitly disclose transmitting and storing mapping information in the volatile memory.
However, Cheng teaches transmitting and storing mapping information in the volatile memory (reloading the logical-physical address map from each NAND memory to a respective DRAM, [0049]).
Peddle and Cheng are analogous art because they are from the same field of endeavor, multichip memory management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Peddle and Cheng before him or her, to modify the memory system of Peddle to employ the mapping of Cheng because logical to physical address mapping is a well-known and common practice in the art which securely manages memory in preventing direct access to physical memory and maintaining the mapping information within volatile memory provides quick access.  
The suggestion/motivation for doing so would have been to secure physical memory and provide fast access speed to the mapping information (Cheng: [0049]).
Therefore, it would have been obvious to combine Peddle and Cheng to obtain the invention as specified in the instant claim.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Peddle in view of Roll et al. (US Pub. No. 2020/0104210), hereinafter referred to as Roll.
As to claim 9, Peddle discloses the controller for the non-volatile memory is further operable to: determine parity information for data stored in the non-volatile memory in the first die (memory controller... generating parity values; col. 12, lines 10-20); and while Peddle discloses transmit, via the channel within the package, the information to the volatile memory in the second die, wherein the volatile memory in the second die is operable to store the information (controllers configure their individual DMAs to make the transfer the data from the NAND flash die to the internal bus (step 620). The logical flash controller configures the bus DMA to receive the data and transfer it into the DRAM logical flash; col. 20, lines 20-40), Peddle does not appear to explicitly disclose the transmitting and storing of the parity information in the volatile memory.
However, Roll teaches transmitting and storing of the parity information in the volatile memory (calculating first parity information for the data written into the stripe, (ii) writing the first parity information into the volatile memory, [0006]).
Peddle and Roll are analogous art because they are from the same field of endeavor, storage device management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Peddle and Roll before him or her, to modify the memory system of Peddle to employ the parity information storage of Roll because the parity information would provide recovery capabilities to the storage system.  
The suggestion/motivation for doing so would have been to facility recovery of storage failures (Roll: [0031]).
Therefore, it would have been obvious to combine Peddle and Roll to obtain the invention as specified in the instant claim.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Peddle in view of Akers et al. (US Pub. No. 2014/0003145), hereinafter referred to as Akers.
As to claim 10, while Peddle teaches power down technique of moving snapshots between the volatile and non-volatile memory (col. 21, lines 15-30), Peddle does not appear to explicitly disclose the controller for the non-volatile memory is further operable to: receive a first command to enter a low power mode; transmit, to the volatile memory in the second die via the channel within the package and in response to the first command, state information for the non-volatile memory in the first die, wherein the volatile memory in the second die is operable to store the state information for the non-volatile memory in the first die; receive a second command to exit the low power mode; and receive, via the channel within the package and in response to the second command, the state information from the second die.
However, Akers teaches the controller for the non-volatile memory is operable to: receive a first command to enter a low power mode (protocol for entering and exiting a very low power operational (DEVSLP) state…cause entry into the very low power state by issuing…command, [0015-0016]); transmit, to the volatile memory in the second die via the channel within the package and in response to the first command, state information for the non-volatile memory in the first die, wherein the volatile memory in the second die is operable to store the state information for the non-volatile memory in the first die (Volatile memory 220 may store state information for memory controller, 230, non-volatile memory 250 and/or other system components, [0026]; in response to a signal (e.g., DEVSLP)…causes state information 235 to be copied to volatile memory and be stored as state information 245. Agent 240 and/or memory controller 230 may also cause volatile memory 220 to enter a low power state, [0030]); receive a second command to exit the low power mode; and receive, via the channel within the package and in response to the second command, the state information from the second die (a signal to exit the sleep (or low power) state, [0043]; transition out of a deep sleep state…operates to restore state information, [0034]).
Peddle and Akers are analogous art because they are from the same field of endeavor, storage device management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Peddle and Akers before him or her, to modify the memory system of Peddle to employ the low power features of Akers because the features would reduce power consumption while maintain pertinent information in a quickly accessible memory structure.  
The suggestion/motivation for doing so would have been to conserve power consumption for purposes such as extending battery life (Akers: [0028]).
Therefore, it would have been obvious to combine Peddle and Akers to obtain the invention as specified in the instant claim.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Peddle in view of Jo, as applied to claims 4-5 and 14-15, further in view of Choi et al. (US Pub. No. 2014/0181362), hereinafter referred to as Choi.
As to claim 16, while the combination of Peddle in view of Jo discloses the first address comprises a logical address associated with the data stored in the non-volatile memory in the first die (Peddle: virtual memory address (such as a logical record) from an external system to a physical address on one or more flash memory devices; col. 11, lines 30-35), a second address (Jo: local transfer information includes a local transfer command, source and target addresses; [0034]), and a physical address (Peddle: physical address on one or more flash memory devices; col. 11, lines 30-35), the combination does not appear to explicitly disclose a logical to physical address correlation in which the a logical address is associated with the data stored in the non-volatile memory and a physical address associated with the volatile memory.
However, Choi discloses a logical address associated with the data stored in the non-volatile memory and a physical address associated with the volatile memory (logical address of the nonvolatile memory to a physical address on the volatile memory, [0028]).
Peddle, Jo, and Choi are analogous art because they are from the same field of endeavor, memory management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Peddle, Jo, and Choi before him or her, to modify the memory system of Peddle in view of Jo to include the logical to physical address correspondence of Choi in order to provide correspondence between different addresses.
The suggestion/motivation for doing so would have been to facilitate address conversion (Choi: [0028]).
Therefore, it would have been obvious to combine Peddle, Jo, and Choi to obtain the invention as specified in the instant claim.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Peddle in view of Jo, as applied to claims 4-5 and 14-15, further in view of Miyagawa et al. (US Pub. No. 2012/0030413), hereinafter referred to as Miyagawa.
As to claim 17, while the combination of Peddle in view of Jo discloses the first address comprises a logical address associated with the data stored in the non-volatile memory in the first die (Peddle: virtual memory address (such as a logical record) from an external system to a physical address on one or more flash memory devices; col. 11, lines 30-35) and a second address (Jo: local transfer information includes a local transfer command, source and target addresses; [0034]), the combination does not appear to explicitly disclose both the first and second addresses being a logical address being associated with the data stored in the non-volatile memory and associated with the volatile memory respectively.
However, Miyagawa discloses a logical address associated with the data stored in the non-volatile memory and a logical address associated with the volatile memory (logical addresses of the nonvolatile semiconductor memories and volatile semiconductor memory, [0049]).
Peddle, Jo, and Miyagawa are analogous art because they are from the same field of endeavor, memory management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Peddle, Jo, and Miyagawa before him or her, to modify the memory system of Peddle in view of Jo to include the logical addressing of Miyagawa because logical addressing is a well-known in the art and securely manages memory in preventing direct access to physical memory.
The suggestion/motivation for doing so would have been to securely manage memory.
Therefore, it would have been obvious to combine Peddle, Jo, and Miyagawa to obtain the invention as specified in the instant claim.

Claims 19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Peddle in view of Ashmore et al. (US Pub. No. 2006/0106982), hereinafter referred to as Ashmore.
As to claim 19, while Peddle has been demonstrated to teach substantial features of the claimed invention including the controller for the non-volatile memory (memory controller within flash memory modules, fig. 2-3), the volatile memory (DRAM, fig. 3), transferring control data from a controller (load control registers...data transfer then occurs as a function of the parameters in the control registers; col. 8, lines 35-40), read commands (read command, col. 13, lines 25-45), and receiving data from the volatile memory (command data being transferred from the DRAM logical flash; col. 18, lines 1-2), Peddle does not appear to explicitly disclose control data comprising a request for an indication that the command has been completed and receiving the indication that the command has been completed based at least in part on transferring the data and the request.
However, Ashmore discloses a memory-to-memory transfer technique which includes control data comprising a request for an indication that the command has been completed and receiving the indication that the command has been completed based at least in part on transferring the data and the request (control information also includes a flag indicating whether the memory-to-memory transfer is a certified transfer...requires a delivery certificate indicating that the transfer completed successfully, [0085]; transmits a delivery certificate to...indicate that the payload data...has been successfully written, [0089]).
Peddle and Ashmore are analogous art because they are from the same field of endeavor, memory transfer management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Peddle and Ashmore before him or her, to modify the transfer operations of Peddle to include the delivery certificates of Ashmore because delivery certificates would ensure the transfer was successfully completed.
The suggestion/motivation for doing so would have been to certify successful data writes (Ashmore: [0051]).
Therefore, it would have been obvious to combine Peddle and Ashmore to obtain the invention as specified in the instant claim.

As to claim 25, while Peddle has been demonstrated to teach substantial features of the claimed invention including the write command (write commands, col. 11, 30-45), Peddle does not appear to explicitly disclose transmitting an indication that the write command has been completed based at least in part on the writing.
However, Ashmore discloses a memory-to-memory transfer technique which includes transmitting an indication that the command has been competed based at least in part on writing (control information also includes a flag indicating whether the memory-to-memory transfer is a certified transfer...requires a delivery certificate indicating that the transfer completed successfully, [0085]; transmits a delivery certificate to...indicate that the payload data...has been successfully written, [0089]).
The suggestion/motivation to combine remains as indicated above.

Response to Arguments
Applicant's remarks filed 5/20/2022 have been fully considered but are not persuasive.
Regarding the independent claims, the applicant asserts:
“Peddle does not, however, disclose an interface operable to couple the ‘memory controller within flash memory modules’ (which the Office Action alleges corresponds to the controller for the non-volatile memory) with the ‘CPU’ (which the Office Action alleges corresponds to the host device). 
Thus, Peddle does not disclose ‘a first interface operable to couple the controller for the non-volatile memory with a host device; [and] a second interface operable to couple the controller for the volatile memory with the host device,’ as recited in amended independent claim 1.”

The Examiner respectfully disagrees. As demonstrated in the rejections above, the Peddle discloses the claimed “first interface” in teaching the Interface depicted in fig. 3 and the claimed “second interface” in teaching the interfacing of the logical flash controller with the SATA bus.  As well, the first and second interfaces are “coupled with”, or “operable to couple”, the “host device” according to the broadest reasonable interpretation of the “couple with” language, as explained in the Examiner’s NOTE indicated rejection of claim 13.
The Applicant remarks regarding the dependent claims rely on the persuasiveness of the arguments regarding the independent claims and are therefore not persuasive as well.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The examiner has cited particular column, line, and/or paragraph numbers in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC T OBERLY/             Primary Examiner, Art Unit 2184